DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-32 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitations "… the steps of querying…" on line 3, and “... comprises the steps of:” on line 6.  There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.

Claims 2-18, are also rejected at least by virtue of their dependency on rejected independent claim and by other reasons set forth in this office action.

Claim Objections
Claims 2, 5, 8, and 19, 23, and 25 are objected to because of the following informalities:
	As to claim 2, 5, 8, and 19, 23, and 25, the term “adapted to” recited in claims 2, 5, 8, and 19, 23, and 25, suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See also MPEP § 2111.04.
Appropriate correction is required. 

Allowable Subject Matter
Claims 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection under 35 USC § 112 second paragraph and the Claim Objections.

Claims 19-32 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten to overcome the Claim Objections.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents :
US 20070276619 A1	           Sugahara; Byron M. et al.
US 20070112714 A1	Fairweather; John
US 7765178 B1	Roizen; Igor et al.

US 20070011151 A1	           Hagar; David Adam et al.
US 5737734 A	     Schultz; John Michael

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is (571)270-1754.  The examiner can normally be reached on M-F 7:30am - 4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153